       CASE 0:00-cr-00130-MJD-ESS Doc. 130 Filed 12/14/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Criminal File No. 00-130 (MJD/ESS)

(1)   JAMES BENJAMIN CHARLES,

                   Defendant.

Lisa D. Kirkpatrick, Assistant United States Attorney, Counsel for Plaintiff.

James Benjamin Charles, pro se.


      This matter is before the Court on Defendant James Benjamin Charles’ Pro

Se Motion Requesting Court to Dismiss or Dispose of Violation/Hold. [Docket

No. 127]

      On December 13, 2000, Defendant James Benjamin Charles was sentenced

by this Court to 188 months’ imprisonment, followed by five years of supervised

release, for his federal armed bank robbery conviction. [Docket No. 54]

      In June 2014, this Court ordered the transfer of jurisdiction of supervision

to the Western District of North Carolina, located in Asheville, North Carolina.

                                         1
        CASE 0:00-cr-00130-MJD-ESS Doc. 130 Filed 12/14/20 Page 2 of 3




[Docket No. 116.] The Order stated that Charles was released to supervision on

December 5, 2013, and that his supervision was scheduled to expire on December

4, 2018. Confirmation of this transfer was received on July 17, 2014. [Docket No.

118]

       On November 9, 2016, Charles was convicted of first degree murder in

Henderson County Superior Court of North Carolina and sentenced to life

imprisonment for the offense, which occurred on May 19, 2014. See State v.

Charles, No. 14CRS052174, 2016 WL 10932848 (N.C. Super. Nov. 9, 2016) (Trial

Order, First Degree Murder); see also, No. 14CRS052175, 2016 WL 10932849 (N.C.

Super. Nov. 9, 2016) (Trial Order, Larceny of a Motor Vehicle).

       Defendant filed the current motion in November 2020 claiming that he is

subject to a federal hold based on a federal supervised release violation and that

this hold is preventing him from obtaining certain programming and benefits in

North Carolina state prison. The record shows that revocation of supervised

release proceedings are occurring in the Western District of North Carolina.

(Govt. Ex. 1.) No such proceedings are occurring in the District of Minnesota.

       This Court relinquished jurisdiction of Defendant’s supervision when it

transferred jurisdiction to the Western District of North Carolina. This Court has



                                         2
       CASE 0:00-cr-00130-MJD-ESS Doc. 130 Filed 12/14/20 Page 3 of 3




no authority to dismiss the petition filed in the Western District of North

Carolina. Defendant must seek relief in the Western District of North Carolina.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      Defendant James Benjamin Charles’ Pro Se Motion Requesting Court
      to Dismiss or Dispose of Violation/Hold [Docket No. 127] is
      DENIED for lack of jurisdiction.




Dated: December 14, 2020              s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                         3
